Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The Examiner acknowledges the applicant’s amendment filed January 29, 2021.  At this point claims 1-20 are pending in the instant application and ready for examination by the Examiner.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more due. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four categories of invention, i.e., Process, machine, manufacture or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental 2019 PEG for more details of the analysis.  

Step 1
According to the first part of the analysis, in the instant application, claims 1-7 are directed to a method. Claims 8-14 are directed to a system using a processor and memory. Claims 15-20 are directed to a instructions on non-transitory which can be executed by a processor.  Thus each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture or composition of matter). These claims represent a mathematical concept.

Claim 1
A method of generating an outcome for a sporting event, comprising: 

generating, by the computing system, a predictive model using a deep neural network, by: generating, by one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data;
selecting, from the event data, one or more features related to a current context of the sporting event; and
learning, by the deep neural network, one or more likely outcomes of one or more sporting events based at least on team-specific embeddings, agent-specific embeddings, and the current context of the sporting event;
receiving, by the computing system, a pre-match lineup for the sporting event, the prematch lineup comprising a plurality of agents for a home team and a plurality of agents for an away team; and
generating, by the computing system via the predictive model, a likely outcome of the sporting event based on historical information of each agent for the home team, each agent for the away team, and team-specific features.

Claim 8
A system for generating an outcome for a sporting event, comprising: 
a processor; and

retrieving event data from a data store, the event data comprising play-by-play information for a plurality of events across a plurality of seasons;
generating a predictive model using a deep neural network, by: generating, by one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data;
selecting, from the event data, one or more features related to a current context of the sporting event; and
learning, by the deep neural network, one or more likely outcomes of one or more sporting events based at least on team-specific embeddings, agent-specific embeddings, and the current context of the sporting event;
receiving a pre-match lineup for the sporting event, the pre-match lineup comprising a plurality of agents for a home team and a plurality of agents for an away team; and
generating, via the predictive model, a likely outcome of the sporting event based on historical information of each agent for the home team, each agent for the away team, and team-specific features.

Claim 15
A non-transitory computer readable medium including one or more sequences of instructions that, when executed by the one or more processors, causes:

generating, by the computing system, a predictive model using a deep neural network, by:
generating, by one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data;
selecting, from the event data, one or more features related to a current context of the sporting event; and
learning, by the deep neural network, one or more likely outcomes of one or more sporting events based at least on team-specific embeddings, agent-specific embeddings, and the current context of the sporting event;
receiving, by the computing system, a pre-match lineup for the sporting event, the prematch lineup comprising a plurality of agents for a home team and a plurality of agents for an away team; and
generating, by the computing system via the predictive model, a likely outcome of the sporting event based on historical information of each agent for the home team, each agent for the away team, and team-specific features.

Step 2A, Prong 1  
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception  (e.g. 

Claim(s) 1, 8 and 15 substantially recite
….generating, by the computing system, a predictive model using a deep neural network, by: generating, by one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data; …. (Claim 1)
….generating a predictive model using a deep neural network, by: generating, by one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data; …. (Claim 8)
….generating, by one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data; …. (Claim 15) 
This is a mathematical process. A neural network is merely a mathematical algorithm. Data goes in, this information is processed and resulting information is returned.

Claim(s) 1, 8 and 15 substantially recite

….learning, by the deep neural network, one or more likely outcomes of one or more sporting events based at least on team-specific embeddings, agent-specific embeddings, and the current context of the sporting event; …. (Claim 8)
….learning, by the deep neural network, one or more likely outcomes of one or more sporting events based at least on team-specific embeddings, agent-specific embeddings, and the current context of the sporting event; …. (Claim 15)
This is a mathematical process. A neural network is merely a mathematical algorithm. A neural network has the ability to alter a parameter’s value of the model. Data goes in, this information is processed and resulting information is returned. The type of data does not alter the classification of being abstract.

Claim(s) 1, 8 and 15 substantially recite
….generating, by the computing system via the predictive model, a likely outcome of the sporting event based on historical information of each agent for the home team, each agent for the away team, and team-specific features. (Claim 1)
….generating, via the predictive model, a likely outcome of the sporting event based on historical information of each agent for the home team, each agent for the away team, and team-specific features. (Claim 8)

This is a mathematical process. A neural network is merely a mathematical algorithm which classifies. In this manner, the classification output can be outcomes for a sporting event. 

Claim(s) 2, 9 and 16 substantially recite
….learning, by a first neural network of the one or more neural networks, one or more team-specific embeddings based on the team-specific information. (Claim 2)
….learning, by a first neural network of the one or more neural networks, one or more team-specific embeddings based on the team-specific information. (Claim 9)
….learning, by a first neural network of the one or more neural networks, one or more team-specific embeddings based on the team-specific information. (Claim 16)
This is a mathematical process. A neural network is merely a mathematical algorithm. A neural network has the ability to alter a parameter’s value of the model. Thus it still remains abstract.

Claim(s) 3, 10 and 17 substantially recite
….learning, by a first neural network of the one or more neural networks, one or more agent-specific embeddings based on the agent-specific information. (Claim 3)
….learning, by a first neural network of the one or more neural networks, one or more agent-specific embeddings based on the agent-specific information. (Claim 10)

This is a mathematical process. A neural network is merely a mathematical algorithm. A neural network has the ability to alter a parameter’s value of the model. Thus it still remains abstract.

Claim(s) 4, 11 and 18 substantially recite
….learning, by a first neural network of the one or more neural networks, one or more agent-specific embeddings based on the subset of agent-specific information. (Claim 4)
….learning, by a first neural network of the one or more neural networks, one or more agent-specific embeddings based on the subset of agent-specific information. (Claim 11)
….learning, by a first neural network of the one or more neural networks, one or more agent-specific embeddings based on the subset of agent-specific information. (Claim 18)
This is a mathematical process. A neural network is merely a mathematical algorithm. A neural network has the ability to alter a parameter’s value of the model. Thus it still remains abstract.

Claim(s) 7, 14 and 20 substantially recite
….generating, by the computing system via the predictive model, an updated likely outcome of the sporting event based on an updated lineup of the home team that includes the first agent and not the second agent. (Claim 7)

….generating, by the computing system via the predictive model, an updated likely outcome of the sporting event based on an updated lineup of the home team that includes the first agent and not the second agent. (Claim 20)
This is a mathematical process. A neural network is merely a mathematical algorithm which performs classification. Secondary information of what is being inputted has no argument of abstraction. 

Claim(s) 1, 8 and 15 substantially recite
….selecting, from the event data, one or more features related to a current context of the sporting event; and…. (Claim 1)
….selecting, from the event data, one or more features related to a current context of the sporting event; and…. (Claim 8)
….selecting, from the event data, one or more features related to a current context of the sporting event; and…. (Claim 15)
This is a mental process. A user can select context of a sporting event. 

Claim(s) 2, 9 and 16 substantially recite
….selecting, from the event data, one or more features related to the team-specific information; …. (Claim 2)

….selecting, from the event data, one or more features related to the team-specific information; …. (Claim 16)
This is a mental process. A user can select team specific information. 

Claim(s) 3, 10 and 17substantially recite
….selecting, from the event data, one or more features related to the agent-specific information across a career of each agent; …. (Claim 3)
….selecting, from the event data, one or more features related to the agent-specific information across a career of each agent; …. (Claim 10)
….selecting, from the event data, one or more features related to the agent-specific information across a career of each agent; …. (Claim 17)
This is a mental process. A user can select agent specific in regards to a career.

Claim(s) 4, 11 and 18 substantially recite
….selecting, from the event data, one or more features related to a subset of agent-specific information within a subset of a career of each agent; …. (Claim 4)
….selecting, from the event data, one or more features related to a subset of agent-specific information within a subset of a career of each agent; …. (Claim 11)
….selecting, from the event data, one or more features related to a subset of agent-specific information within a subset of a career of each agent; …. (Claim 18)


Step 2A, Prong two: 
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all the claims individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below. 

Claim(s) 1, 8 and 15 further recite
….retrieving, by a computing system, event data from a data store, the event data comprising play-by-play information for a plurality of events across a plurality of seasons; …. (Claim 1)
….retrieving event data from a data store, the event data comprising play-by-play information for a plurality of events across a plurality of seasons; …. (Claim 8)
….retrieving, by a computing system, event data from a data store, the event data comprising play-by-play information for a plurality of events across a plurality of seasons; …. (Claim 15)
Receiving information is not considered a practical application. Receiving or transmitting information, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example i. Field of use and technological 

Claim(s) 1, 8 and 15 further recite
….receiving, by the computing system, a pre-match lineup for the sporting event, the prematch lineup comprising a plurality of agents for a home team and a plurality of agents for an away team; and…. (Claim 1)
….receiving a pre-match lineup for the sporting event, the pre-match lineup comprising a plurality of agents for a home team and a plurality of agents for an away team; and…. (Claim 8)
….receiving, by the computing system, a pre-match lineup for the sporting event, the prematch lineup comprising a plurality of agents for a home team and a plurality of agents for an away team; and…. (Claim 15) Receiving information is not considered a practical application. Receiving or transmitting information, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example i. Field of use and technological environment MPEP 2106.05(h). Data gathering, which is insignificant extra solution activity. See MPEP 2106.05(g). 

Claim(s) 5 and 12 further recite
….generating, by the computing system, a graphical user interface comprising a graphical representation of the likely outcome. (Claim 5)
….generating a graphical user interface comprising a graphical representation of the likely outcome. (Claim 12) 


Claim(s) 6, 13 and 19 further recite
….generating, by the computing system, a first graphical user interface comprising the plurality of agents for the home team; receiving, by the computing system via the first graphical user interface, an indication substituting a first agent of the plurality of agents for the home team for a second agent of the plurality of agents for the home team. (Claim 6)
….wherein the one or more operations further comprise: generating a first graphical user interface comprising the plurality of agents for the home team; receiving, by the computing system via the first graphical user interface, an indication substituting a first agent of the plurality of agents for the home team for a second agent of the plurality of agents for the home team. (Claim 13)
….generating, by the computing system, a first graphical user interface comprising the plurality of agents for the home team; receiving, by the computing system via the first graphical user interface, an indication substituting a first agent of the plurality of agents for the home team for a second agent of the plurality of agents for the home team. (Claim 19)
Using generic computer components in a generic fashion is not considered a practical application. It is merely a generic computer component performing generic computer functions. MPEP 2106.07(b)

Claim(s) 8 further recite
….a processor; and a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations, comprising: …. (Claim 8)
Using generic computer components in a generic fashion is not considered a practical application. It is merely a generic computer component performing generic computer functions. MPEP 2106.07(b)

Step 2B:
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below. 

Claim(s) 1, 8 and 15 further recite

….retrieving event data from a data store, the event data comprising play-by-play information for a plurality of events across a plurality of seasons; …. (Claim 8)
….retrieving, by a computing system, event data from a data store, the event data comprising play-by-play information for a plurality of events across a plurality of seasons; …. (Claim 15)
Receiving information fashion is not significantly more. Receiving or transmitting information, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example i. Field of use and technological environment MPEP 2106.05(h). Data gathering, which is insignificant extra solution activity. See MPEP 2106.05(g). 

Claim(s) 1, 8 and 15 further recite
….receiving, by the computing system, a pre-match lineup for the sporting event, the prematch lineup comprising a plurality of agents for a home team and a plurality of agents for an away team; and…. (Claim 1)
….receiving a pre-match lineup for the sporting event, the pre-match lineup comprising a plurality of agents for a home team and a plurality of agents for an away team; and…. (Claim 8)
….receiving, by the computing system, a pre-match lineup for the sporting event, the prematch lineup comprising a plurality of agents for a home team and a plurality of 

Claim(s) 5 and 12 further recite
….generating, by the computing system, a graphical user interface comprising a graphical representation of the likely outcome. (Claim 5)
….generating a graphical user interface comprising a graphical representation of the likely outcome. (Claim 12) 
Using generic computer components in a generic fashion is not significantly more. It is merely a generic computer component performing generic computer functions. MPEP 2106.07(b)

Claim(s) 6, 13 and 19 further recite
….generating, by the computing system, a first graphical user interface comprising the plurality of agents for the home team; receiving, by the computing system via the first graphical user interface, an indication substituting a first agent of the plurality of agents for the home team for a second agent of the plurality of agents for the home team. (Claim 6)
….wherein the one or more operations further comprise: generating a first graphical user interface comprising the plurality of agents for the home team; receiving, by the 
….generating, by the computing system, a first graphical user interface comprising the plurality of agents for the home team; receiving, by the computing system via the first graphical user interface, an indication substituting a first agent of the plurality of agents for the home team for a second agent of the plurality of agents for the home team. (Claim 19)
Using generic computer components in a generic fashion is not significantly more. It is merely a generic computer component performing generic computer functions. MPEP 2106.07(b)

Claim(s) 8 further recite
….a processor; and a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations, comprising: …. (Claim 8)
Using generic computer components in a generic fashion is not significantly more. It is merely a generic computer component performing generic computer functions. MPEP 2106.07(b)


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5-10, 12-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austerlade in view of Schnurr. (U. S. Patent Publication 20150148129, referred to as Austerlade; U. S. Patent Publication 20170061314, referred to as Schnurr)

Claim 1
Austerlade discloses a method of generating an outcome for a sporting event, comprising: retrieving, by a computing system, event data from a data store, the event data comprising play-by-play information for a plurality of events across a plurality of seasons (Austerlade, , 0197; In another embodiment, the team analytics engine 346 may use event data to determine actual game performance versus historical game 
receiving, by the computing system, a pre-match lineup for the sporting event, the prematch lineup comprising a plurality of agents for a home team and a plurality of agents for an away team (Austerlade, , 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013, as an event, San Francisco and/or Seattle, as the team, defense or offense as the squad, and a team roster or individual players, as the participants.’); and
generating, by the computing system via the predictive model, a likely outcome of the sporting event based on historical information of each agent for the home team, each agent for the away team, and team-specific features. (Austerlade, , 0012;’ In some example embodiments, the method also includes receiving game data related to one or more probabilities statistical odds at least partially based on a predictive model based on previous sporting events, receiving a selected game data indication from at least one user, wherein the selected game data indication provides selection of at least one probability or statistical odd from the game data, transmitting selected game data, and receiving game status data based on the selected participant data; wherein the participant data is based on participant location data, wherein the participant location data is calculated based on blink data transmitted from a location tag mounted to the participant.’ EC: players for both teams is disclosed in the above Austerlade, 0266.)

Schnurr discloses generating, by the computing system, a predictive model using a deep neural network, by: generating, by one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data (Schnurr, 0046, 0031;’ The one or more prediction models 210 may be trained using any suitable machine learning algorithms including, but not limited to, learning trees (e.g., Boosted, Bagging, Random forest), support vector machines, neural networks, and other suitable machine-learning algorithms.’ and ‘Continuing with the example of the football game, third-party service computing system 124B may perform analysis on game data (e.g., play-by-play information) to calculate derivative data and auxiliary information about different teams and/or players that are participating in the football game.’);
selecting, from the event data, one or more features related to a current context of the sporting event (Schnurr, 0030; ‘Continuing with the example of the football game, the content-related computing service computing system 124A may provide play-by -play information as the football game occurs.’); and
Schnurr, 0046;’ The one or more prediction models 210 may be trained using any suitable machine learning algorithms including, but not limited to, learning trees (e.g., Boosted, Bagging, Random forest), support vector machines, neural networks, and other suitable machine-learning algorithms.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate neural networks and the training of neural networks, content based information of Schnurr. Given the advantage of the flexibility and learning properties of neural networks and the stability of data which is content form, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 2
Austerlade discloses wherein generating, by the one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data, comprises: selecting, from the event data, one or more features related to the team-specific information. (Austerlade, , 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013, as an event, San Francisco and/or Seattle, as the team, defense or offense as the squad, and a team roster or individual players, as the participants.’)

Schnurr discloses learning, by a first neural network of the one or more neural networks, one or more team-specific embeddings based on the team-specific information. (Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game beyond play-by-play information from the game data. For example, the prediction trainer computing system 208 may identify the teams participating in the game, the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and other suitable game characteristics. The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate team specific input data of Schnurr. Given the advantage of allowing the neural network to predict using team domain information, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 3
Austerlade discloses wherein generating, by the one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data, comprises: selecting, from the Austerlade, , 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013, as an event, San Francisco and/or Seattle, as the team, defense or offense as the squad, and a team roster or individual players, as the participants.’)
Austerlade does not disclose expressly learning, by a first neural network of the one or more neural networks, one or more agent-specific embeddings based on the agent-specific information. 
Schnurr discloses learning, by a first neural network of the one or more neural networks, one or more agent-specific embeddings based on the agent-specific information. (Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game beyond play-by-play information from the game data. For example, the prediction trainer computing system 208 may identify the teams participating in the game, the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and other suitable game characteristics. The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate agent or specific player data of Schnurr. Given the advantage of allowing 

Claim 5
Austerlade does not disclose expressly generating, by the computing system, a graphical user interface comprising a graphical representation of the likely outcome.
Schnurr discloses generating, by the computing system, a graphical user interface comprising a graphical representation of the likely outcome. (Schnurr, 0038; More particularly, computing system 102 may be configured to visually present real-time statistical data and/or predictions of upcoming aspects that occur during the live-action sporting event. For example, statistical data and/or predictions of aspects of a live-action sporting event may be included in an overlay that is visually presented simultaneously with a broadcast feed/video stream of the live-action sporting event.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate graphical output of Schnurr. Given the advantage of making the invention easy to use, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 6
Austerlade discloses generating, by the computing system, a first graphical user interface comprising the plurality of agents for the home team (Austerlade, , 0290; The processor 1202 may be configured to display the participant data on a user interface and a team roster or individual players for the participants.); receiving, by the computing system via the first graphical user interface, an indication substituting a first agent of the plurality of agents for the home team for a second agent of the plurality of agents for the home team. (Austerlade, , 0197; In this regard, as will be apparent to one of ordinary skill in the art, the team analytics engine 346 may be used to evaluate performance (e.g., the left tackle has missed three assignments), identify trends (e.g., the defensive team consistently sends a linebacker blitz against a spread offensive formation), make player substitutions (e.g., a second string left tackle has performed better historically against the right end of the defense and thus should be substituted for the starting left tackle), revise game plans, or provide alerts (e.g., the flanker has experienced significantly reduced speed, acceleration, and performance following being tackled and thus an alert should be generated to the training staff to ensure that such player is medically evaluated)

Claim 7
Austerlade discloses generating, by the computing system via the predictive model, an updated likely outcome of the sporting event based on an updated lineup of the home team that includes the first agent and not the second agent. (Austerlade, , 0197; In this regard, as will be apparent to one of ordinary skill in the art, the team analytics engine 346 may be used to evaluate performance (e.g., the left tackle has missed three assignments), identify trends (e.g., the defensive team consistently sends make player substitutions (e.g., a second string left tackle has performed better historically against the right end of the defense and thus should be substituted for the starting left tackle), revise game plans, or provide alerts (e.g., the flanker has experienced significantly reduced speed, acceleration, and performance following being tackled and thus an alert should be generated to the training staff to ensure that such player is medically evaluated)

Claim 8
Austerlade discloses a system for generating an outcome for a sporting event, comprising: a processor; and a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations, comprising: (Austerlade, , 0014; In a further example embodiment, an apparatus is provided including at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least transmit participant data relating to one or more participants that are available in a fantasy game, wherein the fantasy game is at least partially related to a players performance in a sporting event,….)
retrieving event data from a data store, the event data comprising play-by-play information for a plurality of events across a plurality of seasons (Austerlade, , 0197; In another embodiment, the team analytics engine 346 may use event data to determine actual game performance versus historical game performance (such as by using historical data store 336) including, without limitation, an evaluation of game 
receiving a pre-match lineup for the sporting event, the pre-match lineup comprising a plurality of agents for a home team and a plurality of agents for an away team (Austerlade, , 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013, as an event, San Francisco and/or Seattle, as the team, defense or offense as the squad, and a team roster or individual players, as the participants.’); and
generating, via the predictive model, a likely outcome of the sporting event based on historical information of each agent for the home team, each agent for the away team, and team-specific features. (Austerlade, , 0012;’ In some example embodiments, the method also includes receiving game data related to one or more probabilities statistical odds at least partially based on a predictive model based on previous sporting events, receiving a selected game data indication from at least one user, wherein the selected game data indication provides selection of at least one probability or statistical odd from the game data, transmitting selected game data, and receiving game status data based on the selected participant data; wherein the participant data is based on participant location data, wherein the participant location data is calculated based on blink data transmitted from a location tag mounted to the participant.’ EC: players for both teams is disclosed in the above Austerlade, 0266.)
Austerlade does not disclose expressly generating a predictive model using a deep neural network, by: generating, by one or more neural networks of the deep neural 
Schnurr discloses generating a predictive model using a deep neural network, by: generating, by one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data (Schnurr, 0046, 0031;’ The one or more prediction models 210 may be trained using any suitable machine learning algorithms including, but not limited to, learning trees (e.g., Boosted, Bagging, Random forest), support vector machines, neural networks, and other suitable machine-learning algorithms.’ and ‘Continuing with the example of the football game, third-party service computing system 124B may perform analysis on game data (e.g., play-by-play information) to calculate derivative data and auxiliary information about different teams and/or players that are participating in the football game.’);
selecting, from the event data, one or more features related to a current context of the sporting event (Schnurr, 0030; ‘Continuing with the example of the football game, the content-related computing service computing system 124A may provide play-by -play information as the football game occurs.’); and
learning, by the deep neural network, one or more likely outcomes of one or more sporting events based at least on team-specific embeddings, agent-Schnurr, 0046;’ The one or more prediction models 210 may be trained using any suitable machine learning algorithms including, but not limited to, learning trees (e.g., Boosted, Bagging, Random forest), support vector machines, neural networks, and other suitable machine-learning algorithms.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate neural networks and the training of neural networks, content based information of Schnurr. Given the advantage of the flexibility and learning properties of neural networks and the stability of data which is content form, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 9
Austerlade discloses wherein generating, by the one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data, comprises: selecting, from the event data, one or more features related to the team-specific information. (Austerlade, , 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013, as an event, San Francisco and/or Seattle, as the team, defense or offense as the squad, and a team roster or individual players, as the participants.’)

Schnurr discloses learning, by a first neural network of the one or more neural networks, one or more team-specific embeddings based on the team-specific information. (Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game beyond play-by-play information from the game data. For example, the prediction trainer computing system 208 may identify the teams participating in the game, the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and other suitable game characteristics. The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate team specific input data of Schnurr. Given the advantage of allowing the neural network to predict using team domain information, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 10
Austerlade discloses wherein generating, by the one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data, comprises: selecting, from the Austerlade, 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013, as an event, San Francisco and/or Seattle, as the team, defense or offense as the squad, and a team roster or individual players, as the participants.’)
Austerlade does not disclose expressly learning, by a first neural network of the one or more neural networks, one or more agent-specific embeddings based on the agent-specific information.
Schnurr discloses learning, by a first neural network of the one or more neural networks, one or more agent-specific embeddings based on the agent-specific information. (Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game beyond play-by-play information from the game data. For example, the prediction trainer computing system 208 may identify the teams participating in the game, the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and other suitable game characteristics. The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate agent or specific player data of Schnurr. Given the advantage of allowing 

Claim 12
Austerlade does not disclose expressly wherein the one or more operations further comprise: generating a graphical user interface comprising a graphical representation of the likely outcome.
Schnurr discloses wherein the one or more operations further comprise: generating a graphical user interface comprising a graphical representation of the likely outcome. (Schnurr, 0038; More particularly, computing system 102 may be configured to visually present real-time statistical data and/or predictions of upcoming aspects that occur during the live-action sporting event. For example, statistical data and/or predictions of aspects of a live-action sporting event may be included in an overlay that is visually presented simultaneously with a broadcast feed/video stream of the live-action sporting event.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate graphical output of Schnurr. Given the advantage of making the invention easy to use, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 13
Austerlade discloses wherein the one or more operations further comprise: generating a first graphical user interface comprising the plurality of agents Austerlade, 0290; The processor 1202 may be configured to display the participant data on a user interface such as 1208. For example, the participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013 as an event, San Francisco and/or Seattle Seahawks for the team, offense or defense for the squad, and a team roster or individual players for the participants.); receiving, by the computing system via the first graphical user interface, an indication substituting a first agent of the plurality of agents for the home team for a second agent of the plurality of agents for the home team. (Austerlade, , 0197; In this regard, as will be apparent to one of ordinary skill in the art, the team analytics engine 346 may be used to evaluate performance (e.g., the left tackle has missed three assignments), identify trends (e.g., the defensive team consistently sends a linebacker blitz against a spread offensive formation), make player substitutions (e.g., a second string left tackle has performed better historically against the right end of the defense and thus should be substituted for the starting left tackle), revise game plans, or provide alerts (e.g., the flanker has experienced significantly reduced speed, acceleration, and performance following being tackled and thus an alert should be generated to the training staff to ensure that such player is medically evaluated)

Claim 14
Austerlade discloses wherein the one or more operations further comprise: generating, via the predictive model, an updated likely outcome of the sporting event based on an updated lineup of the home team that includes the first agent and not the second agent. (Austerlade, , 0197; In this regard, as will be apparent to one of ordinary make player substitutions (e.g., a second string left tackle has performed better historically against the right end of the defense and thus should be substituted for the starting left tackle), revise game plans, or provide alerts (e.g., the flanker has experienced significantly reduced speed, acceleration, and performance following being tackled and thus an alert should be generated to the training staff to ensure that such player is medically evaluated)

Claim 15
Austerlade discloses non-transitory computer readable medium including one or more sequences of instructions that, when executed by the one or more processors, causes: retrieving, by a computing system, event data from a data store, the event data comprising play-by-play information for a plurality of events across a plurality of seasons (Austerlade, , 0197; In another embodiment, the team analytics engine 346 may use event data to determine actual game performance versus historical game performance (such as by using historical data store 336) including, without limitation, an evaluation of game performance (e.g., player, team, offense, defense, special teams, etc.) versus prior year performance, prior game performance,….);….
receiving, by the computing system, a pre-match lineup for the sporting event, the prematch lineup comprising a plurality of agents for a home team and a plurality of agents for an away team (Austerlade, , 0266; ‘An example of scoring statistics is 
generating, by the computing system via the predictive model, a likely outcome of the sporting event based on historical information of each agent for the home team, each agent for the away team, and team-specific features. (Austerlade, , 0012;’ In some example embodiments, the method also includes receiving game data related to one or more probabilities statistical odds at least partially based on a predictive model based on previous sporting events, receiving a selected game data indication from at least one user, wherein the selected game data indication provides selection of at least one probability or statistical odd from the game data, transmitting selected game data, and receiving game status data based on the selected participant data; wherein the participant data is based on participant location data, wherein the participant location data is calculated based on blink data transmitted from a location tag mounted to the participant.’ EC: players for both teams is disclosed in the above Austerlade, 0266.)
Austerlade does not disclose expressly generating, by the computing system, a predictive model using a deep neural network, by: generating, by one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data; selecting, from the event data, one or more features related to a current context of the sporting event; and learning, by the deep neural network, one or more likely outcomes of one or 
Schnurr discloses generating, by the computing system, a predictive model using a deep neural network, by: generating, by one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data (Schnurr, 0046, 0031;’ The one or more prediction models 210 may be trained using any suitable machine learning algorithms including, but not limited to, learning trees (e.g., Boosted, Bagging, Random forest), support vector machines, neural networks, and other suitable machine-learning algorithms.’ and ‘Continuing with the example of the football game, third-party service computing system 124B may perform analysis on game data (e.g., play-by-play information) to calculate derivative data and auxiliary information about different teams and/or players that are participating in the football game.’);
selecting, from the event data, one or more features related to a current context of the sporting event (Schnurr, 0030; ‘Continuing with the example of the football game, the content-related computing service computing system 124A may provide play-by -play information as the football game occurs.’); and
learning, by the deep neural network, one or more likely outcomes of one or more sporting events based at least on team-specific embeddings, agent-specific embeddings, and the current context of the sporting event. (Schnurr, 0046;’ The one or more prediction models 210 may be trained using any suitable machine learning algorithms including, but not limited to, learning trees (e.g., Boosted, Bagging, Random forest), support vector machines, neural networks, and other suitable machine-learning 

Claim 16
Austerlade discloses wherein generating, by the one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data, comprises: selecting, from the event data, one or more features related to the team-specific information. (Austerlade, , 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013, as an event, San Francisco and/or Seattle, as the team, defense or offense as the squad, and a team roster or individual players, as the participants.’)
Austerlade does not disclose expressly learning, by a first neural network of the one or more neural networks, one or more team-specific embeddings based on the team-specific information.
Schnurr discloses learning, by a first neural network of the one or more neural networks, one or more team-specific embeddings based on the team-specific information. (Schnurr, 0044; The prediction trainer computing system 208 may extract 208 may identify the teams participating in the game, the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and other suitable game characteristics. The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate team specific input data of Schnurr. Given the advantage of allowing the neural network to predict using team domain information, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 17
Austerlade discloses wherein generating, by the one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data, comprises: selecting, from the event data, one or more features related to the agent-specific information across a career of each agent. (Austerlade, , 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013, as an event, San Francisco and/or Seattle, as the team, defense or offense as the squad, and a team roster or individual players, as the participants.’)

Schnurr discloses learning, by a first neural network of the one or more neural networks, one or more agent-specific embeddings based on the agent-specific information. (Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game beyond play-by-play information from the game data. For example, the prediction trainer computing system 208 may identify the teams participating in the game, the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and other suitable game characteristics. The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate agent or specific player data of Schnurr. Given the advantage of allowing the neural network to predict using agent or player specific information, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 19
Austerlade discloses generating, by the computing system, a first graphical user interface comprising the plurality of agents for the home team (Austerlade, , 0290; The processor 1202 may be configured to display the participant data on a user interface and a team roster or individual players for the participants.); receiving, by the computing system via the first graphical user interface, an indication substituting a first agent of the plurality of agents for the home team for a second agent of the plurality of agents for the home team. (Austerlade, , 0197; In this regard, as will be apparent to one of ordinary skill in the art, the team analytics engine 346 may be used to evaluate performance (e.g., the left tackle has missed three assignments), identify trends (e.g., the defensive team consistently sends a linebacker blitz against a spread offensive formation), make player substitutions (e.g., a second string left tackle has performed better historically against the right end of the defense and thus should be substituted for the starting left tackle), revise game plans, or provide alerts (e.g., the flanker has experienced significantly reduced speed, acceleration, and performance following being tackled and thus an alert should be generated to the training staff to ensure that such player is medically evaluated)

Claim 20
Austerlade discloses generating, by the computing system via the predictive model, an updated likely outcome of the sporting event based on an updated lineup of the home team that includes the first agent and not the second agent. (Austerlade, , 0197; In this regard, as will be apparent to one of ordinary skill in the art, the team analytics engine 346 may be used to evaluate performance (e.g., the left tackle has missed three assignments), identify trends (e.g., the defensive team consistently sends make player substitutions (e.g., a second string left tackle has performed better historically against the right end of the defense and thus should be substituted for the starting left tackle), revise game plans, or provide alerts (e.g., the flanker has experienced significantly reduced speed, acceleration, and performance following being tackled and thus an alert should be generated to the training staff to ensure that such player is medically evaluated)


Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austerlade and Schnurr as applied to claims 1-3, 5-10, 12-17 and 19-20 above, and further in view of Krasadakis. (U. S. Patent Publication 20170109015, referred to as Krasadakis)

Claim 4
Austerlade does not disclose expressly wherein generating, by the one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data, comprises:…. learning, by a first neural network of the one or more neural networks, one or more agent-specific embeddings based on the subset of agent-specific information.
Schnurr discloses wherein generating, by the one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data, comprises:…. learning, by a Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game beyond play-by-play information from the game data. For example, the prediction trainer computing system 208 may identify the teams participating in the game, the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and other suitable game characteristics. The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate subsets of data of Schnurr. Given the advantage of finer details refine the accuracy of the neural network one having ordinary skill in the art would have been motivated to make this obvious modification. 
Austerlade and Schnurr do not disclose expressly selecting, from the event data, one or more features related to a subset of agent-specific information within a subset of a career of each agent.
Krasadakis discloses selecting, from the event data, one or more features related to a subset of agent-specific information within a subset of a career of each agent. (Krasadakis, 0060; The predicted score can be expressed as an estimated athlete performance score. The athlete-performance predictor component 242 can model and use a significantly larger set of inputs (some of them could be unique in this context) including: the dynamics of the team performance, the dynamics of the opponent team the position of the Athlete within his/her career, and additional factors affecting or correlated with the performance of the player, such as: a small set of key -players which affect the performance of the athlete when they are playing on the same team, a small set of opponent key -players which affect the performance of the athlete when they are playing against him/her, the team playing against the athlete, the overall team performance, the stage in the season, and incidents like injuries or other events expected to affect the performance of the player.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade, Schnurr and Krasadakis before him before the effective filing date of the claimed invention, to modify Austerlade and Schnurr to incorporate data subsets of where in the career of an agent of Krasadakis. Given the advantage of finer details refine the accuracy of the neural network, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 11
Austerlade does not disclose expressly wherein generating, by the one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data, comprises:…. learning, by a first neural network of the one or more neural networks, one or more agent-specific embeddings based on the subset of agent-specific information.
Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game beyond play-by-play information from the game data. For example, the prediction trainer computing system 208 may identify the teams participating in the game, the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and other suitable game characteristics. The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate subsets of data of Schnurr. Given the advantage of finer details refine the accuracy of the neural network one having ordinary skill in the art would have been motivated to make this obvious modification. 
Austerlade and Schnurr do not disclose expressly selecting, from the event data, one or more features related to a subset of agent-specific information within a subset of a career of each agent.
Krasadakis discloses selecting, from the event data, one or more features related to a subset of agent-specific information within a subset of a career of each agent. (Krasadakis, 0060; The predicted score can be expressed as an estimated athlete the position of the Athlete within his/her career, and additional factors affecting or correlated with the performance of the player, such as: a small set of key -players which affect the performance of the athlete when they are playing on the same team, a small set of opponent key -players which affect the performance of the athlete when they are playing against him/her, the team playing against the athlete, the overall team performance, the stage in the season, and incidents like injuries or other events expected to affect the performance of the player.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade, Schnurr and Krasadakis before him before the effective filing date of the claimed invention, to modify Austerlade and Schnurr to incorporate data subsets of where in the career of an agent of Krasadakis. Given the advantage of finer details refine the accuracy of the neural network, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 18
Austerlade does not disclose expressly wherein generating, by the one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data, comprises:…. learning, by a first neural network of the one or more neural 
Schnurr discloses wherein generating, by the one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data, comprises:…. learning, by a first neural network of the one or more neural networks, one or more agent-specific embeddings based on the subset of agent-specific information. (Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game beyond play-by-play information from the game data. For example, the prediction trainer computing system 208 may identify the teams participating in the game, the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and other suitable game characteristics. The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate subsets of data of Schnurr. Given the advantage of finer details refine the accuracy of the neural network one having ordinary skill in the art would have been motivated to make this obvious modification. 
Austerlade and Schnurr do not disclose expressly selecting, from the event data, one or more features related to a subset of agent-specific information within a subset of a career of each agent.
Krasadakis, 0060; The predicted score can be expressed as an estimated athlete performance score. The athlete-performance predictor component 242 can model and use a significantly larger set of inputs (some of them could be unique in this context) including: the dynamics of the team performance, the dynamics of the opponent team performance, the dynamics of the league/season, a quantification of the shape of the Athlete, the trend of the shape of the Athlete, the position of the Athlete within his/her career, and additional factors affecting or correlated with the performance of the player, such as: a small set of key -players which affect the performance of the athlete when they are playing on the same team, a small set of opponent key -players which affect the performance of the athlete when they are playing against him/her, the team playing against the athlete, the overall team performance, the stage in the season, and incidents like injuries or other events expected to affect the performance of the player.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade, Schnurr and Krasadakis before him before the effective filing date of the claimed invention, to modify Austerlade and Schnurr to incorporate data subsets of where in the career of an agent of Krasadakis. Given the advantage of finer details refine the accuracy of the neural network, one having ordinary skill in the art would have been motivated to make this obvious modification. 


Response to Arguments


4.	Applicant’s argument:

Claim Rejections - 35 U.S.C. § 101

In the October 2019 Update, the USPTO published updated guidelines focusing on the subject matter grouping enumerated in the January 2019 Patent Eligibility Guidance (“2019 PEG”). The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The October 2019 Update expanded on the 2019 PEG to help further define what is meant when a claim recites a mathematical concept. Specifically, “[wjhen determining whether a claim recites a mathematical concept . . . examiners should consider whether the claim recites a mathematical concept or merely includes limitations that are based on or involve a mathematical concept.” See October 2019 Update, p. 3. The USPTO explicitly provided that “[a] claim does not recite a mathematical concept... if it is only based on or involves a mathematical concept.” See id.

The Applicant respectfully submits that the claims, at most, involve a mathematical concept simply because the claim involves a neural network. However, this use of a neural network does not amount to a recitation that satisfies the requirements under Prong 1. Specifically, the Applicant’s claims cannot be construed as reciting a mathematical relationship, mathematical formula, or mathematical calculation as the claim is entirely devoid of a mathematical relationship, mathematical formula, or mathematical calculation.

Examiner’s answer:
With a neural network, input data is multiplied by a ‘weight.’ This value is then used in a summation function. The resulting value is compared to a threshold. This is a mathematical concept. 

5.	Applicant’s argument:
Additionally, under the 2019 PEG, the “mental process” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. See October 2019 Update, p. 7. The October 

The Applicant respectfully submits that the claim includes limitations that cannot practically be performed in the human mind. For example, Applicant’s claim includes at least:

o generating, by one or more neural networks of the deep neural network, one or more embeddings comprising team-specific information and agent-specific information based on the event data;

o selecting, from the event data, one or more features related to a current context of the sporting event; and

o learning, by the deep neural network, one or more likely outcomes of one or more sporting events based at least on team-specific embeddings, agent-specific embeddings, and the current context of the sporting event;

In alleging that the claims recite a mental concept, the Office fails to provide any rational as to how these limitations can be practically performed in the human mind. Instead, the Office merely provided that generating team-specific and agent-specific information is a mental process and that a neural network is merely a generic computer component. See Office Action, p. 7. This is incorrect. As will be explained further below, an embedding is a term of art that is well-known in the field of machine learning. Specifically, embeddings are low dimensional, learned continuous vector representations that help reduce the dimensionality of the inputs to the neural network. There is no practical way to perform the operations of generating one or more embeddings comprising team-specific information and agent-specific information based on the event data and then using the team-specific embeddings, agent-specific embeddings to train the neural network to learn how to predict a likely outcome of a game in the human mind. Accordingly, the Office’s allegation that the claims recite a mental process is in error.

Examiner’s answer:
The claimed invention is the prediction of as sporting event. An event can consist of 2 players or teams. As such, a single neuron can be employed and could solved by pencil and paper or a human mind. 

6.	Applicant’s argument:
Still further, both of the Applicant’s aforementioned points are fully supported in the Subject Matter Eligibility Examples (hereinafter “SME Examples”) published by the EiSPTO. The SME Examples include illustrative claim analyses that are to be performed under the 2019 Guidance. Example 39 is one example in the SME Examples, which the EISPTO deems patent eligible. Example 39 is focused on machine learning processes. For example, Example 39 recites:

A computer-implemented method of training a neural network for facial detection comprising:

collecting a set of digital facial images from a database; applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images;

creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images;

training the neural network in a first stage using the first training set; creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training; and

training the neural network in a second stage using the second training set.

Examiner’s answer:
The example of ‘…collecting a set of digital facial images from a database; applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images;…’ has significantly more detail than the applicant’s ‘event data.’ there is no comparison between these two examples. For example in regards to the single neuron, which team has a home field advantage could be the only ‘event data.’

7.	Applicant’s argument:


Even assuming that the claims do indeed recite a judicial exception (which the Appellant does not concede), the Appellant respectfully submits that the claims amount to a practical application under Step 2A, Prong Two.

In Prong Two, the Office must evaluate whether the claims, as a whole, integrate the recited judicial exception into a practical application of the alleged exception. See 2019 Guidance, p. 18. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See id. Such analysis should be performed by identifying additional elements that go beyond the alleged judicial exceptions and evaluating those elements individually and in combination to determine whether they integrate the alleged exception into a practical application. The evaluation must consider even those elements the Office deems well-understood, routine, and conventional.” See id. Indeed, ‘well-understood, routine and conventional’ limitations, when used in combination with judicial exceptions, may nonetheless provide a practical application of concepts deemed to be judicial exceptions.

The Appellant respectfully submits that the claims integrate the alleged judicial exception to a practical application. As explained in the originally filed specification, the ability to utilize the power of deep neural networks (i.e., multiple hidden layers) to identify embeddings is a critical aspect of the claimed invention that provides improvements over conventional systems. See Specification, paras. [0027] and [0028], Identification of these embeddings allow for (1) more accurate match prediction over conventional techniques; (2) data-driven player influence rankings; and (3) interactive “what-if ’ analysis, which may leverage the interpretability of the input feature space to compare players in specific situations. In other words, the Applicant’s claims do not simply include an input to a black box prediction model that is configured to generate an output. Instead, the Applicant’s claims recite as specific process through which various embeddings are generated, such that when the deep neural network is trained, the deep neural network is trained using the various embeddings (e.g., team-specific embeddings and agent-specific embeddings) and the current context of the sporting event. In this manner, the claimed system provides a significant improvement over conventional prediction models. Under any metric, such improvement certainly amounts to a practical application of any alleged abstract idea.

Examiner’s answer:


8.	Applicant’s argument:
Claim Rejections - 35 U.S.C. § 103

The Office’s analysis is flawed. The Office has failed to identify a reference in which embeddings are generated by one or more neural networks, such that a prediction model can learn likely outcomes for sporting events based, in part, on the generated embeddings. Instead, the Office has relied on Schnurr solely because Schnurr utilizes a neural network in the context of a live action event prediction. This sort of analysis is incorrect. Although Schnurr may teach the ability to use a prediction model to generate a prediction about an outcome of an event, Schnurr fails to teach anything related to the generation of the various embeddings recited in the Applicant’s claims. As explained in the Applicant’s originally filed specification and as evident to those skilled in the art of machine learning, embeddings are a specific term of art and not simply a generic output generated by a prediction model. For example, an embedding may be defined as:

An embedding is a mapping of a discrete — categorical — variable to a vector of continuous numbers. In the context of neural networks, embeddings are lowdimensional, learned continuous vector representations of discrete variables. Neural network embeddings are useful because they can reduce the dimensionality of categorical variables and meaningfully represent categories in the transformed space.

See https://towardsdatascience.com/neural-network-embeddings-explained-4d028e6fD526 This definition is supported in the Applicant’s originally filed specification in at least paras. [0026], [0027], and [0083], Accordingly, under any metric, a generic output from Schnurr cannot be construed as the claimed embeddings.

Examiner’s answer:
Given the two sentences…
	Have a good day. 
	Have a great day. 
A computer cannot see this input. So let’s assign values to these words.

	A = 2
	Good = 3
	Day = 4
	Great = 5 
Now the sentences can be viewed as….
	[1, 2, 3, 4]
	[1, 2, 5, 4]
This is viewed as embedding and can be seen as a data structure. Within an embedding layer and after training, the distance between the two sentences would be close due to the similarity between ‘good’ and ‘great.’ The specification is silent on an ‘embedding layer.’ The specification is vague of what is actually happening with ‘embedding’ in regards to…
team-specific information and 
agent-specific information

Without specific detail of what the data type is converted via embedding, the examiner views this a vector input which is common with neural networks.  

9.	Applicant’s argument:
The Office’s analysis is flawed. The Office has failed to identify a reference in which

embeddings are generated by one or more neural networks, such that a prediction model can learn



Office has relied on Schnurr solely because Schnurr utilizes a neural network in the context of a live action event prediction. This sort of analysis is incorrect. Although Schnurr may teach the ability to use a prediction model to generate a prediction about an outcome of an event, Schnurr fails to teach anything related to the generation of the various embeddings recited in the Applicant’s claims. As explained in the Applicant’s originally filed specification and as evident to those skilled in the art of machine learning, embeddings are a specific term of art and not simply a generic output generated by a prediction model. For example, an embedding may be defined as:

An embedding is a mapping of a discrete — categorical — variable to a vector of continuous numbers. In the context of neural networks, embeddings are lowdimensional, learned continuous vector representations of discrete variables. Neural network embeddings are useful because they can reduce the dimensionality of categorical variables and meaningfully represent categories in the transformed space.

See https://towardsdatascience.com/neural-network-embeddings-explained-4d028e6fD526 This definition is supported in the Applicant’s originally filed specification in at least paras. [0026], [0027], and [0083], Accordingly, under any metric, a generic output from Schnurr cannot be construed as the claimed embeddings.

As such, the Applicant respectfully submits that independent claim 1, and those claims dependent therefrom, are patentable over any combination of Austerlade and Schnurr. Independent claims 8 and 15 recite similar limitations. Therefore, independent claims 8 and 15 are patentable for at least the reasons set forth above.

Examiner’s answer:
The https: tag is not within the cited paragraphs as the applicant claims. In light of the claimed language, information is in vector form which is required for input for a neural network. If the applicant wants to stress not only the word itself is missing but also the concept, then the cited passage ‘…and team-specific information and agent-specific information based on the event data… would map to ‘to calculate derivative data and auxiliary information about different teams and/or players…’


Conclusion – Final
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Claims 1-20 are rejected.

Correspondence Information
12.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:

	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121